794 N.E.2d 433 (2003)
WONTORSKI, John R., et al., Appellants,
v.
WILLIAMSBURG MOBILE HOMES, INC., Appellee.
No. 56S04-0303-CV-111.
Supreme Court of Indiana.
July 9, 2003.
ORDER DISMISSING APPEAL
In this case, the Court of Appeals held that a contractual forum-selection clause established preferred venue and that an action to foreclose a mechanic's lien need not be brought in the county in which the real estate is located. See Wontorski v.Williamsburg Mobile Homes, Inc., 775 N.E.2d 691 (Ind.Ct.App.2002). This Court granted Appellants' petition to transfer by order dated March 14, 2003. Thus, the Court of Appeals' opinion in this case has been vacated and shall be held for naught. See Appellate Rule 58(A). By "Notice of Settlement" filed June 30, 2003, the parties have notified the Court that they have settled this matter.
Being duly advised, the Court now DISMISSES this appeal as moot.
The Clerk is directed to send copies of this order to all counsel of record and to the Attorney General of Indiana.
All Justices concur.